IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kevin Miles                                 :
                                            :
                v.                          :   No. 512 C.D. 2016
                                            :   Submitted: September 30, 2016
Commonwealth of Pennsylvania,               :
Department of Transportation,               :
Bureau of Driver Licensing,                 :
                         Appellant          :

BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE JULIA K. HEARTHWAY, Judge
        HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                                FILED: January 12, 2017

                Appellant Department of Transportation, Bureau of Driver Licensing
(Department), appeals from an order of the Court of Common Pleas of
Philadelphia County (trial court), rescinding the Department’s suspension of Kevin
Miles’ (Licensee) driver’s license. The trial court sustained the statutory appeal by
Miles and his objection to the admittance of a record of conviction details offered
by the Department. For the reasons set forth below, we now vacate and remand.
                The pertinent facts in this case center around Licensee’s violation of
Section 1543(a) of the Vehicle Code1 (relating to driving while operating privilege
is suspended or revoked) that occurred on October 27, 2014, and his subsequent
conviction on December 15, 2014.          (Reproduced Record (R.R.) at 63a.)       On
December 23, 2014, the Department mailed a letter to Licensee, notifying him that

      1
          75 Pa. C.S. § 1543(a).
his driving privileges would be suspended for one year as a result of the
December 15, 2014 conviction. (Id. at 11a.) Licensee appealed to the trial court,
which conducted a de novo hearing. (Id. at 85a.)
             At the hearing, Licensee objected to the admission of a conviction
report titled “Conviction Detail,” which evinced the December 15, 2014
conviction. (Id. at 20a, 30a.) Licensee argued that the suspension of his driving
privileges was improper under Section 1550(d)(2) of the Vehicle Code,2 pertaining
to the admissibility of evidence sent from courts or certain insurance companies to
the Department.       (Id. at 21a-22a.)      Licensee argued that the Department
impermissibly sought to introduce evidence of the December 15, 2014 conviction,
shown in the Conviction Detail report, because the Department received the
information from the Administrative Office of Pennsylvania Courts (AOPC). (Id.)
According to Licensee, Section 1550(d)(2) only permits the Department to
introduce evidence that it receives from a “court.” (Id. at 22a.) Licensee further
argued that, because the AOPC is not a court, the Department cannot offer
evidence received from the AOPC under the authority of Section 1550(d)(2). (Id.)
             In response, the Department called Matthew Whitaker (Whitaker), the
Section Manager of the Bureau of Driver Licensing. (Id. at 22a-24a.) Whitaker
testified that the contested Conviction Detail report that the Department sought to
introduce was a “screen shot” of the Department’s computer system that generates
suspension notices.     (Id. at 23a.)     The trial court asked Whitaker how the
information reached the Department’s system. (Id.) Whitaker responded that the


      2
         75 Pa. C.S. § 1550(d)(2). The parties and the trial court mistakenly referred to
Section 1550(d)(1) during the hearing.



                                           2
information “comes directly from the district court. I presume it’s filtered through
the AOPC.” (Id.)
              On March 7, 2016, the trial court entered its order, sustaining
Licensee’s statutory appeal and rescinding the suspension of Licensee’s operating
privileges. (Id. at 79a.) Following the Department’s appeal to this Court, the trial
court filed an opinion pursuant to Pa. R.A.P. 1925(a) on June 27, 2016.
(Id. at 105a.) The trial court concluded that the evidence that the Department
sought to introduce did not fall within the hearsay exception under
Section 1550(d)(2), because the Department received it from the AOPC rather than
from a court. (Id.) The trial court additionally noted that the conviction evidence
did not fall within any alternative hearsay exception. (Id.)
              On appeal,3 the Department argues that the trial court erred in holding
that the Department failed to provide competent and admissible evidence that
Licensee was convicted of violating Section 1543 of the Vehicle Code. The
Department argues that the Conviction Detail report was admissible under two
hearsay exceptions: the “business records” exception and, alternatively, the hearsay
exception under Section 1550(d)(2) of the Vehicle Code. The Department also
argues that the Conviction Detail report does not need to come directly from a
court to be admissible under Section 1550(d)(2).
              In response, Licensee argues that the Conviction Detail report that the
Department sought to introduce constitutes inadmissible hearsay. Licensee argues


       3
        This Court’s scope of review is “limited to determining whether the findings of fact are
supported by competent evidence or whether the trial court committed an error of law or an
abuse of discretion in reaching its decision.” Dep’t of Transp., Bureau of Driver Licensing v.
Grubb, 618 A.2d 1152, 1153 n.3 (Pa. Cmwlth. 1992).



                                               3
that   information       proffered     by    the       Department     does    not    fall    within
Section 1550(d)(2) of the Vehicle Code, because the Department did not receive
the information from a court. Licensee also contends that the business records
exception to hearsay does not apply.4
               In order to determine whether the Conviction Detail report was
admissible, we must examine Section 1550(d)(2) of the Vehicle Code, which
provides:
               In any proceeding under this section, documents received
               by the department from any other court or from an
               insurance company shall be admissible into evidence to
               support the department’s case. In addition, if the
               department receives information from a court by means
               of electronic transmission or from an insurance company
               which is complying with its obligation under Subchapter
               H of Chapter 17 (relating to proof of financial
               responsibility) by means of electronic transmission, it
               may certify that it has received the information by means
               of electronic transmission, and that certification shall be
               prima facie proof of the adjudication and facts contained
               in such an electronic transmission.




       4
          We note that both the Department and Licensee reference Sections 6103, 6104, and
6109 of the Vehicle Code, 75 Pa. C.S. §§ 6103, 6104, and 6109, purporting to address the
business records exception to hearsay. This Court has held that “[m]ere issue spotting without
analysis or legal citation to support an assertion precludes our appellate review of [a] matter.”
Commonwealth v. Spontarelli, 791 A.2d 1254, 1259 n.11 (Pa. Cmwlth. 2002). The parties’
briefs are devoid of any coherent argument on Sections 6103, 6104, and 6109. Moreover, the
Department did not raise the admissibility of the Conviction Detail report under these sections
before the trial court. In order to preserve an issue for consideration by a higher tribunal, a party
must raise an issue at the earliest opportunity. D.Z. v. Bethlehem Area Sch. Dist., 2 A.3d 712,
725 (Pa. Cmwlth. 2010), appeal denied, 29 A.3d 798 (Pa. 2011). The Department failed to do
so, and, consequently, the Department waived this issue. We decline to address these sections.



                                                   4
Pertinent to this case, the above language provides a statutory exception to the
general hearsay rule for documents or electronically transmitted information that
the Department receives from a court.
             Here, Licensee argues that Section 1550(d)(2) of the Vehicle Code
requires that the trial court send the conviction information directly to the
Department and does not permit the information to be transmitted through the
AOPC. The Pennsylvania Constitution authorizes the Supreme Court to appoint a
Court Administrator of Pennsylvania to ensure “the prompt and proper disposition
of the business of all courts and justices of the peace.” Pa. Const. art. V, § 10(b).
Rule 502 of the Pennsylvania Rules of Judicial Administration establishes that the
AOPC “shall be the office of the Court Administrator.” Moreover, Rule 501(11)
of the Pennsylvania Rules of Judicial Administration instructs that one of the
functions of the AOPC is “[t]o supervise all administrative matters relating to the
offices of the prothonotaries and clerks of court and other system and related
personnel engaged in clerical functions, including the institution of such uniform
procedures, indexes and dockets as may be approved by the Supreme Court.”
             We find Licensee’s argument unpersuasive. There is no support for
the proposition that Section 1550(d)(2) of the Vehicle Code prohibits the courts
from sending conviction detail through an administrative office.              As a
constitutionally prescribed officer, the Court Administrator and, by extension, the
AOPC represent part of the unified judicial system and function at the behest of
our Supreme Court. See Pa. Const. art. V, § 10. Section 1550(d)(2) contemplated
that the Department would receive conviction information from the courts of the
Commonwealth, but it did not mandate any specific avenue through which the
Department must receive that information. Licensee’s argument is unsubstantiated


                                         5
by any case or legal authority dictating otherwise. We conclude, therefore, that the
hearsay exception provided by Section 1550(d)(2) permits the admission of
Conviction Detail reports that the Department receives from courts by way of the
AOPC.
             Additionally, pursuant to Section 1550(d)(2) of the Vehicle Code, the
“certification shall be prima facie proof of the adjudication and facts contained in
such an electronic transmission.” After the Department provides its prima facie
proof of the conviction, the burden then shifts to the licensee to rebut the inference
drawn from those records. Dep’t of Transp., Bureau of Traffic Safety v. Stiver,
515 A.2d 99, 101 (Pa. Cmwlth. 1986). Here, the Department Director of the
Bureau of Driver Licensing, Kara Templeton, certified that the Department
received the information electronically from the AOPC. That certification by
Director Templeton shifts the burden to Licensee to refute the Conviction Detail
report.
             Accordingly, we vacate the order of the trial court and remand the
matter to the trial court for further consideration.




                                  P. KEVIN BROBSON, Judge




                                           6
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kevin Miles                                :
                                           :
              v.                           :   No. 512 C.D. 2016
                                           :
Commonwealth of Pennsylvania,              :
Department of Transportation,              :
Bureau of Driver Licensing,                :
                         Appellant         :



                                     ORDER


              AND NOW, this 12th day of January, 2017, the order of the Court of
Common Pleas of Philadelphia County is VACATED and the matter
REMANDED for further consideration consistent with this opinion.
              Jurisdiction relinquished.




                                 P. KEVIN BROBSON, Judge